CHRISTIAN, Judge.
The offense is establishing a lottery; the punishment, a fine of $100.
We find in the transcript a statement by the clerk of the trial court, as follows:
“Defendant not in custody.
*266“Defendant not under recognizance.
“Defendant not under appeal bond.”
Under all of the authorities this court is without jurisdiction. See Grant v. State, 7 S. W. (2d) 90.
The appeal is dismissed.

Appeal dismissed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.